internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-123186-03 date june re legend trust settlor wife state company trustee county b daughter son grandchild grandchild date date date3 date year sec_1 through year plr-123186-03 dollar_figurew dollar_figurex dollar_figurey dollar_figurez state statute dear this is in response to your date submission in which an extension of time was requested under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to allocate settlor’s and wife’s remaining gst_exemption to transfers to b irrevocable_trust - grandchildren a life_insurance_trust according to the facts submitted on date settlor established trust an irrevocable_trust for the benefit of son daughter grandchild and grandchild trustee has been the trustee of trust since year trust owned a paid-up second-to- die life_insurance_policy with company on the lives of settlor and wife wife died on date settlor is the executor of wife’s estate article i of trust provides that settlor has transferred to trustee certain life_insurance policies the proceeds of the policies are payable to trustee under article iii settlor renounces all interest either vested or contingent including reversionary interests or possibilities of reverter which settlor might have in the income and or corpus of trust settlor shall have no interest or rights to any insurance that trustee may purchase on the life of settlor article vi provides that during settlor’s lifetime trustee is to hold manage administer invest and reinvest the principal and accumulated net_income of trust and to collect the income therefrom under article vii trustee is under no obligation during the lifetime of settlor to pay any premiums assessments or other charges necessary to keep any life_insurance policies in force article viii provides that prior to settlor’s death trustee is to notify within seven days or receipt son daughter grandchild and grandchild of any property transferred to trust each named beneficiary shall then have the unrestricted right for a period of days from the date of notification to demand a share of the property transferred equal to the lesser_of dollar_figure or an amount determined by dividing the number of named beneficiaries then living by the total value of the property transferred under article x upon the death of settlor and wife trustee is to collect all life_insurance_proceeds payable to trustee thereupon under article xi a trustee is to divide trust into equal shares so as to provide one share for each of son daughter plr-123186-03 grandchild and grandchild all the net_income from each share is to be paid in convenient installments to or applied for the benefit of such named beneficiary in addition to income principal may be distributed to the named beneficiary or to his or her dependents residing with him or her for medical_care education support and maintenance in reasonable comfort taking into consideration any other income or resources of the beneficiary article xi provides that after the division of trust into shares trustee is to distribute one-half of the principal of daughter’s share to her with the balance of the share distributed to her on the fifth anniversary of the date of the division into shares article xi provides that trustee is to hold the share of son during son’s lifetime making payments pursuant to article xi in the year when trust is divided into shares son is to be paid during his lifetime from the principal of his share upon his written request an amount not to exceed dollar_figure or of the aggregate value of his share whichever is greater on the last day of the applicable fiscal_year the right of withdrawal is noncumulative and lapses each year to the extent not exercised under article xi after the division of trust into shares trustee is to distribute to grandchild and grandchild one-fourth of the principal of each grandchild’s share as then constituted upon each respective grandchild attaining age followed by one- third of the principal upon each grandchild attaining age one-half upon attaining and the balance upon attaining age in year sec_1 through settlor made contributions to trust in the amount of the insurance premium equal to dollar_figurex each year it is represented that these transfers were intended pursuant to sec_2513 to be treated as made one-half by settlor and one- half by wife for gift_tax purposes it is represented that the aggregate amount of annual exclusion under sec_2503 allowable settlor each year with respect to gifts to trust taking into account gift-splitting under sec_2513 was dollar_figurey and that dollar_figurey exceeded dollar_figurex however it is represented that settlor was not advised by the attorney who prepared the trust instrument or by settlor’s accountant of the necessity of filing a federal gift_tax_return form_709 in year sec_1 through to allocate generation-skipping_transfer gst tax exemption or to signify gift_splitting treatment under sec_2513 accordingly neither settlor nor wife filed gfit tax returns for year sec_1 through wife died on date settlor is the executor of wife’s estate settlor retained attorney to advise settlor regarding probate of wife’s estate after reviewing trust and the related documents in preparation of wife’s estate_tax_return attorney notified settlor that no gift_tax returns had been filed and no gst_exemption had been allocated to trust in year sec_1 through on date settlor petitioned county probate_court requesting authorization to sever trust pursuant to state law into two separate trusts a gst-exempt grandchildren’s trust and a gst non-exempt children’s trust plr-123186-03 on date county probate_court issued its order pursuant to state statute that trustee is to divide trust into two equal trusts each severed trust to be funded with of the value of trust one trust to be exempt from gst taxes is to be designated as the b irrevocable trust-grandchildren the other trust to be subject_to the gst tax is to be designated as the b irrevocable_trust - children settlor and wife’s executor propose to allocate sufficient gst_exemption to b irrevocable_trust - grandchildren in order to produce a zero inclusion_ratio with respect to that trust it is represented that the severance of trust did not alter any of the substantive provisions of trust after the severance the company policy held by trust was split by company and reissued in the form of two separate policies each having a face value of dollar_figurew one held by the b irrevocable_trust - grandchildren and one held by the b irrevocable_trust - children the two policies have equal face values equal cash surrender values and equal annual premiums b irrevocable_trust - grandchildren is the beneficiary of one policy and the b irrevocable_trust - children is the beneficiary of the other policy attorney on behalf of settlor requests an extension of time under sec_301_9100-3 to allocate dollar_figurez of settlor’s and dollar_figurez of wife’s remaining gst_exemption under sec_2642 to each transfer that as a result of the severance is deemed to have been made to b irrevocable_trust - grandchildren in the year sec_1 through attorney requests that such allocations are to be made based on the federal gift_tax value of the property transferred to trust as of the date of the respective transfers sec_2501 imposes a tax on the transfer of property by gift during each calendar_year by any individual sec_2513 provides that a gift made by one spouse to any person other than the donor’s spouse is considered for purposes of the gift_tax as made one-half by the donor and one-half by the donor’s spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that the gift is treated as made one-half by each spouse only if both spouses have signified under the regulations provided for in subsection b their consent to the application of sec_2513 in the case of all gifts made during the calendar_year by either while married to each other sec_2513 provides that the consent under sec_2513 may be signified at any time after the close of the calendar_year in which the gift was made the consent may not be signified after the 15th of april following the close of such year unless before the 15th day no return has been filed for such year by either spouse in which case the consent may not be signified after a return for such year is filled by either spouse thus if a late return is filed the consent must be made on the first return filed for such year plr-123186-03 sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 sec_26_2632-1 provides that the executor may allocate gst_exemption with respect to a lifetime_transfer by a decedent of property that is not included in the transferor’s gross_estate on a form_709 sec_2642 provides generally that if a_trust is severed in a qualified_severance the trusts resulting from such severance shall be treated as separate trusts thereafter for generation-skipping_transfer_tax purposes sec_2642 provides generally that for purposes of sec_2642 the term qualified_severance means the division of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if the single trust was divided on a fractional basis and the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the individual’s spouse then such gift shall be so treated for gst tax purposes plr-123186-03 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 2001_34_irb_189 provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax plr-123186-03 professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the severance of trust as described above constitutes a qualified_severance under sec_2642 ie trust was divided on a fractional basis and the terms of the b irrevocable_trust - grandchildren and the b irrevocable_trust - children in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust further based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly settlor and settlor as executor of wife’s estate is granted an extension of time until days after the date of this letter to allocate dollar_figurez of settlor’s and dollar_figurez of wife’s remaining available gst_exemption to each of settlor’s and wife’s year sec_1 through transfers that are deemed to be made to b irrevocable_trust - grandchildren the allocations will be effective as of the dates in year sec_1 through that the transfers to trust prior to its severance were made and the gift_tax values of the transfers to trust will be used in determining the inclusion_ratio with respect to b irrevocable_trust - grandchildren the allocations of gst_exemption for settlor and wife should be made on form sec_709 to be filed reporting the transfers for year sec_1 through in addition these returns must signify the appropriate consent to split-gift treatment under sec_2513 the supplemental form sec_709 are to be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 two copies are enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-123186-03 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copies of this letter cc
